


Exhibit 10.2
June 30, 2015
Tennant Company
701 North Lilac Drive
Minneapolis, Minnesota 55442
Re:    Amendment No. 3 to Private Shelf Agreement
Ladies and Gentlemen:
Reference is made to that certain Private Shelf Agreement, dated as of July 29,
2009 (as amended, the “Note Agreement”), between Tennant Company, a Minnesota
corporation (the “Company”), on the one hand, and Prudential Investment
Management, Inc. (“Prudential”), The Prudential Insurance Company of America,
Physicians Mutual Insurance Company and each Prudential Affiliate which becomes
party thereto, on the other hand. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Note Agreement.
The Company has requested certain amendments to the Note Agreement set forth
below. Subject to the terms and conditions hereof, Prudential and the
undersigned holders of the Shelf Notes are willing to agree to such request.
Accordingly, and in accordance with the provisions of paragraph 11C of the Note
Agreement, the parties hereto agree as follows:
SECTION 1.    Amendments to the Note Agreement. Effective upon the Effective
Date (as defined in Section 2 below), the parties hereto agree that the Note
Agreement is amended as follows:
1.1.    Paragraph 1A of the Note Agreement is amended to amend and restate the
first sentence thereof in its entirety as follows:
“The Company will authorize the issue of its additional senior secured
promissory notes (the “Shelf Notes”) in the aggregate principal amount of
$80,000,000, to be dated the date of issue thereof, to mature, in the case of
each Shelf Note so issued, no more than sixteen (16) years after the date of
original issuance thereof, to have an average life, in the case of each Shelf
Note so issued, of no more than sixteen (16) years after the date of original
issuance thereof, to bear interest on the unpaid balance thereof from the date
thereof at the rate per annum, and to have such other particular terms, as shall
be set forth, in the case of each Shelf Note so issued, in the Confirmation of
Acceptance with respect to such Shelf




--------------------------------------------------------------------------------




Note delivered pursuant to paragraph 2A(5), and to be substantially in the form
of Exhibit A attached hereto.”
1.2.    Clause (i) of paragraph 2A(2) of the Note Agreement is amended in its
entirety to read as follows:
“(i) June 30, 2018,”
1.3.    Clause (ii) of paragraph 2A(3) of the Note Agreement is amended in its
entirety to read as follows:
“(ii) specify the principal amounts, final maturities (which shall be no more
than sixteen (16) years from the date of issuance), average life (which shall be
no more than sixteen (16) years from the date of issuance), principal prepayment
dates (if any) and amounts and interest payment periods (quarterly or
semi-annually in arrears) of the Shelf Notes covered thereby,”
1.4.    Clause (v) of paragraph 3A of the Note Agreement is amended to replace
the word “Collateral” with the phrase “collateral thereunder”.
1.5.    Paragraph 5G is hereby amended in its entirety to read as follows:
“5G.    Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, (i) comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, in each case
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Company will
maintain in effect and enforce procedures and controls designed to ensure
compliance by the Company, its Subsidiaries, each Controlled Entity and their
respective directors, officers, employees and agents with all applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.”
1.6.    Paragraph 6A(1) of the Note Agreement is hereby amended in its entirety
to read as follows:
“6A(1)    Maximum Leverage Ratio. The Company will not permit the Leverage Ratio
for (i) the period of 4 consecutive fiscal quarters ending on December 31, 2010
to be greater than 3.50 to 1.00, (ii) any period of 4 consecutive fiscal
quarters ending on or after March 31, 2011 and before June 30, 2015 to be
greater than 3.00 to 1.00 or (iii) any period of 4 consecutive fiscal quarters
ending on or after June 30, 2015 to be greater than 3.25 to 1.00.”
1.7.    Clause (iii) of paragraph 6B of the Note Agreement is amended to replace
the phrase “May 5, 2011” with the phrase “the Amendment No. 3 Effective Date”.

2

--------------------------------------------------------------------------------




1.8.    Clauses (ii), (iii) and (ix) of paragraph 6C of the Note Agreement are
amended to replace each occurrence therein of the phrase “May 5, 2011” with the
phrase “the Amendment No. 3 Effective Date”.
1.9.    Clause (i) of paragraph 6D is hereby amended in its entirety to read as
follows:
“(i)    The Company will not, and will not permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets, (including
pursuant to a Sale and Leaseback Transaction), or all or any of the Equity
Interests of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (a) any Person may merge into the Company in a
transaction in which the Company is the surviving corporation, provided that, if
a Subsidiary merges into the Company, the Company shall be the surviving
corporation, (b) any Subsidiary may merge into another Subsidiary, provided that
in the case of any merger involving a Transaction Party such merger must result
in a Transaction Party as the surviving entity (and any such merger involving
the Company must result in the Company as the surviving entity), (c) any
Transaction Party and any Subsidiary may sell, transfer, lease or otherwise
dispose of its assets to another Loan Party and any Subsidiary that is not a
Loan Party may sell, transfer, lease or otherwise dispose of its assets to any
other Subsidiary, (d) any Transaction Party and any Subsidiary may dispose of
delinquent notes or accounts receivable in the ordinary course of business for
purposes of collection and not for the purpose of any bulk sale or
securitization transaction, (e) any Transaction Party may make charitable
donations in the ordinary course of business in accordance with past practice,
(f) the Company and its Subsidiaries may (1) sell inventory in the ordinary
course of business, (2) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (3) dispose of assets in connection with the leasing, subleasing or
licensing of real or personal property (including intellectual property) in the
ordinary course of business, (4) enter into Sale and Leaseback Transactions
permitted by paragraph 6J, (5) sell, transfer, lease or otherwise dispose of its
assets in connection with any Liens permitted under paragraph 6C or with any
investments permitted under paragraph 6E, (6) sell, transfer, lease or otherwise
dispose of its assets to any joint venture so long as such disposition is an
investment permitted under paragraph 6E, and (7) abandon intellectual property
that is, in the reasonable judgment of the Company, no longer economically
practicable to maintain or useful in the conduct of the business of the Company
and its Subsidiaries, taken as a whole, and (8) make any other sales, transfers,
leases or dispositions that, together with all other property of the Company and
its Subsidiaries previously leased, sold or disposed of as permitted by this
clause (8) during any fiscal year of the Company, does not exceed 10% of
Consolidated Total Assets (as reflected in the most recent consolidated balance
sheet of the Company delivered pursuant to paragraph 5A) and (g) any Subsidiary
that is not a Transaction Party may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the holders of
the Shelf Notes; provided that any such merger or consolidation involving a
Person that is

3

--------------------------------------------------------------------------------




not a Wholly-Owned Subsidiary immediately prior to such merger or consolidation
shall not be permitted unless it is also permitted by paragraph 6E.”
1.10.    Paragraph 6E is hereby amended in its entirety to read as follows:
“6E.    Investments, Loans, Advances, Guarantees and Acquisitions. The Company
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger or consolidation with any Person that
was not a Wholly-Owned Subsidiary prior to such merger or consolidation) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit,
except:
(i)    Permitted Investments;
(ii)    (a) investments by the Company existing on the Amendment No. 3 Effective
Date in the capital stock of its Subsidiaries and (b) other investments, capital
contributions, loans, advances and book entries reflecting any of the foregoing
by the Company in or to any Subsidiary and made by any Subsidiary to the Company
or any other Subsidiary, in each case, in the case of this clause (b), to the
extent (I) existing on Amendment No. 3 Effective Date and set forth on Schedule
6E hereto, (II) anticipated as of Amendment No. 3 Effective Date and set forth
on Schedule 6E hereto or (III) made after Amendment No. 3 Effective Date by
conversion from such investment, capital contribution, loan, advance or book
entry to another investment, capital contribution, loan, advance or book entry
of like amount and involving the same entities;
(iii)    investments, capital contributions, loans, advances or book entries
reflecting any of the foregoing made by the Company in or to any Subsidiary and
made by any Subsidiary to the Company or any other Subsidiary; provided that, in
addition to the investments, capital contributions, loans, advances and book
entries permitted by clause (ii) above, investments, loans, advances and capital
contributions by the Company and the Subsidiary Guarantors to any Subsidiary
that is not a Subsidiary Guarantor shall be permitted only if (x) at the time of
and after giving effect to such investment, no Event of Default exists and is
continuing and (y) the aggregate amount of such investment, together with all
other such investments under this clause (iii) during the then-current fiscal
year, shall not exceed the maximum permitted amount set forth opposite the
Leverage Ratio in the table below calculated at the time of and after giving
effect to such investment on a pro forma basis:

4

--------------------------------------------------------------------------------




Applicable Ratio


Maximum Permitted Investment Amount
Less than 2.00 to 1.00


Unlimited
Greater than or equal to 2.00 to 1.00
but less than 2.50 to 1.00
$75,000,000
Greater than or equal to 2.50 to 1.00
but less than 3.25 to 1.00
$50,000,000
Greater than or equal to 3.25 to 1.00


$0



(iv)    Guarantees constituting Indebtedness permitted by paragraph 6B;
(v)    Permitted Acquisitions;
(vi)    investments in joint ventures and acquisitions of Equity Interests that
would constitute Permitted Acquisitions but for the fact that Persons in which
such Equity Interests are acquired do not become wholly owned Subsidiaries of
the Company; provided that the sum of the aggregate amount of such investments,
plus the aggregate consideration paid in all such acquisitions, made under this
clause (vi) after Amendment No. 3 Effective Date shall not exceed 10% of
Consolidated Total Assets (as reflected in the most recent consolidated balance
sheet of the Company delivered pursuant to paragraph 5A) at any time
outstanding;
(vii)    accounts receivable and extensions of trade credit to and extended
payment terms to customers in the ordinary course of business consistent with
past practice;
(viii)    investments in the form of promissory notes and other non-cash
consideration received by the Company or any Subsidiary in connection with any
disposition of assets to the extent permitted under paragraph 6D;
(ix)    investments made in lieu of a dividend permitted by paragraph 6G;
(x)    investments consisting of prepaid rent or security deposits made by the
Company and its Subsidiaries in the ordinary course of business;
(xi)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(xii)    loans or advances to directors and employees of the Company or any
Subsidiary made in the ordinary course of business; provided that the aggregate
outstanding amount of such loans and advances at any time shall not exceed
$1,000,000;
(xiii)    capital expenditures not otherwise prohibited under this Agreement;

5

--------------------------------------------------------------------------------




(xiv)    Equity Interests of the Company acquired pursuant to a Restricted
Payment permitted under paragraph 6G and held by the Company (provided that any
such acquisition financed by the proceeds of Shelf Notes shall be made in
compliance with applicable laws, rules and regulations, including Regulations T,
U and X);
(xv)    Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practice;
(xvi)    investments in the form of Swap Agreements permitted by paragraph 6F;
and
(xvii)    for any fiscal quarter of the Company and its Subsidiaries,
investments, loans, advances, capital contributions or book entries evidencing
any of the foregoing (other than acquisitions) in an aggregate amount for all
such investments not to exceed the aggregate amount of Restricted Payments
received during such fiscal quarter in cash or cash equivalents (or book entries
evidencing such receipt of cash or cash equivalents) by the Company or any
Subsidiary Guarantor from a Subsidiary that is not a Subsidiary Guarantor; and
(xviii)    any other investment, capital contribution, loan, advance or book
entries reflecting any of the foregoing (other than acquisitions) so long as the
aggregate amount of all such investments does not exceed 10% of Consolidated
Total Assets (as reflected in the most recent consolidated balance sheet of the
Company delivered pursuant to paragraph 5A) at any time.”
1.11.    The table in paragraph 6G is hereby amended in its entirety to read as
follows:
Applicable Ratio


Applicable Amount
Less than 2.00 to 1.00


Unlimited / Not Applicable
Greater than or equal to 2.00 to 1.00
but less than 2.50 to 1.00
$75,000,000
Greater than or equal to 2.50 to 1.00
but less than 3.25 to 1.00
$50,000,000
Greater than or equal to 3.25 to 1.00


$0

 
1.12.    Paragraph 6H is hereby amended in its entirety to read as follows:
6H.    Transactions with Affiliates. The Company will not, and will not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except for (i) transactions in the ordinary course of business at prices and on
terms and conditions not less favorable to the Company

6

--------------------------------------------------------------------------------




or a Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (ii) transactions between or among the Company and its
Wholly-Owned Subsidiaries not involving any other Affiliate, (iii) intercompany
transactions for the purpose of improving the consolidated tax efficiency of the
Company and its Subsidiaries, (iv) payments by the Company and its Subsidiaries
pursuant to tax sharing agreements among the Company and its Subsidiaries on
customary terms that require each party to make payments when such taxes are due
or refunds received of amounts equal to the income tax liabilities and refunds
generated by each such party calculated on a separate return basis and payments
to the party generating tax benefits and credits of amounts equal to the value
of such tax benefits and credits made available to the group by such party (iv)
any transaction permitted under paragraph 6B, 6D, 6E or 6G, (v) employment,
indemnification, benefits and compensation arrangements (including arrangements
made with respect to bonuses and equity-based awards) entered into in the
ordinary course of business with members of the board of directors or management
committee, officers and employees of the Company or a Subsidiary, (vi) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers or directors, (vii) transactions between the Company or any Subsidiary
and any Person, a member of the governing board of which is also a member of the
governing board of the Company or a Subsidiary which are expressly approved by
the governing board of the Company or such Subsidiary, provided, however, that
such member abstains from voting as a member of the governing board of the
Company or such Subsidiary on any matter involving such other Person, and (viii)
the payment of fees, expenses, indemnities or other payments pursuant to the
agreements set forth on Schedule 6H.
1.13.    Paragraph 6I of the Note Agreement is amended to replace the phrase
“May 5, 2011” therein with the phrase “the Amendment No. 3 Effective Date”.
1.14.    Paragraph 6K is hereby amended in its entirety to read as follows:
6K.    Terrorism Sanctions Regulations. The Company covenants that it will not,
and will not permit any Controlled Entity to, (i) become (including by virtue of
being owned or controlled by a Blocked Person), own or control a Blocked Person
or any Person that is the target of sanctions imposed by the United Nations or
by the European Union, or (ii) directly or indirectly have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of any of the Shelf
Notes) with any Person if such investment, dealing or transaction (a) would
cause any holder of a Shelf Note to be in violation of any law or regulation
applicable to such holder, or (b) is prohibited by or subject to sanctions under
any U.S. Economic Sanctions Laws, or (iii) engage, or permit any Subsidiary or
Affiliate of either to engage, in any activity that could subject such Person or
any holder of a Shelf Note to sanctions under CISADA or any similar (federal or
state) law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions Laws.
1.15.    Clause (xiii) of paragraph 7A of the Note Agreement is amended by
adding the following at the end thereof:

7

--------------------------------------------------------------------------------




“provided, that any such amount shall be calculated after deducting from the sum
so payable any amount of such judgment or order that is covered by a valid and
binding policy of insurance in favor of the Company or such Subsidiary (but only
if the applicable insurer shall have been advised of such judgment and of the
intent of the Company or such Subsidiary to make a claim in respect of any
amount payable by it in connection therewith and such insurer shall not have
denied coverage);”
1.16.    Paragraph 7A of the Note Agreement is amended by (a) adding an “or” at
the end of clause (xvi) thereof and (b) inserting the following new clause
(xvii) at the end thereof:
“(xvii)    any Pledge Agreement shall for any reason fail to create a valid and
perfected first priority security interest in any Pledged Equity purported to be
covered thereby, except as permitted by the terms of any Transaction Document;”
1.17.    Paragraph 8Q of the Note Agreement is amended to replace the phrase
“May 5, 2011” therein with the phrase “the Amendment No. 3 Effective Date”.
1.18.    Paragraph 8R is hereby amended in its entirety to read as follows:
8R.    Foreign Assets Control Regulations, Etc.
(i)    Neither the Company nor any Controlled Entity is (a) is a Blocked Person,
(b) has been notified that its name appears or may in the future appear on a
State Sanctions List or (c) is a target of sanctions that have been imposed by
the United Nations or the European Union.
(ii)    Neither the Company nor any Controlled Entity (a) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(b) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
(iii)    No part of the proceeds from the sale of the Shelf Notes hereunder:
(a)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (1) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (2) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (3) otherwise in violation of any U.S. Economic Sanctions Laws;
(b)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
(c)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial

8

--------------------------------------------------------------------------------




counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(iv)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.
1.19.    Clauses (iv) and (v) of paragraph 9B are hereby amended in their
entirety to read as follows:
“(iv)    the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or
(v)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or”
1.20.    The definition of “Reinvestment Yield” in paragraph 10A is hereby
amended by adding the phrase “ask-side” prior to the first occurrence of the
word “yield” in the second line thereof.

9

--------------------------------------------------------------------------------




1.21.    Paragraph 10B of the Note Agreement is hereby amended by amending and
restating, or inserting in the appropriate alphabetical sequence, as the case
may be, the following definitions:
“Amendment No. 3” shall mean that certain Amendment No. 3 to Private Shelf
Agreement dated as of June 30, 2015.
“Amendment No. 3 Effective Date” shall have the meaning set forth in Amendment
No. 3.
“Anti-Corruption Laws” shall mean any law, rule or regulation in a U.S. or any
non-U.S. jurisdiction regarding bribery or any other corrupt activity, including
the U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” shall mean any law, rule or regulation in a U.S. or
any non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Bank Obligations” shall mean all unpaid principal of and accrued and unpaid
interest on the loans made under the Credit Agreement, all L/C Exposure (as
defined in the Credit Agreement as in effect on the Amendment No. 3 Effective
Date), all accrued and unpaid fees and all expenses, reimbursements, indemnities
and other obligations and indebtedness (including interest and fees accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Company and its Subsidiaries to any of
the Banks, the Bank Agent, the Issuing Bank (as defined in the Credit Agreement
as in effect on the Amendment No. 3 Effective Date) or any indemnified party,
individually or collectively, existing on the date hereof or arising thereafter,
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise, arising or incurred under the Credit
Agreement or any of the other Loan Documents (as defined in the Credit Agreement
as in effect on the Amendment No. 3 Effective Date) or to the Banks or any of
their Affiliates under any Swap Agreement or any Banking Services Agreement (as
defined in the Credit Agreement as in effect on the Amendment No. 3 Effective
Date) or in respect of any of the loans made or reimbursement or other
obligations incurred under the Credit Agreement or any of the Letters of Credit
(as defined in the Credit Agreement as in effect on the Amendment No. 3
Effective Date) or other instruments at any time evidencing any thereof;
provided that the definition of “Bank Obligations” shall not include any
guarantee by any Transaction Party of (or grant of security interest by any
Transaction Party to support, as applicable) any Excluded Swap Obligations (as
defined in the Credit Agreement as in effect on the Amendment No. 3 Effective
Date) of such Transaction Party for purposes of determining any obligations of
any Transaction Party.
“Blocked Person” shall mean (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by OFAC, (ii) a
Person,

10

--------------------------------------------------------------------------------




entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (iii) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (i) or (ii).
“Change of Control” shall mean the occurrence of any of the following: (i) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Securities Exchange Act of 1934
and the rules of the Securities and Exchange Commission thereunder as in effect
on the date hereof), of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (ii) [reserved]; (iii) the occurrence of a change in
control, or other similar provision, as defined in the Credit Agreement or any
other agreement or instrument evidencing any Material Indebtedness (triggering a
default or mandatory prepayment, which default or mandatory prepayment has not
been waived in writing); or (iv) the Company ceases to own, directly or
indirectly, and Control 100% (other than directors’ qualifying shares) of the
ordinary voting and economic power of any Foreign Subsidiary Borrower.
“CISADA” shall mean the Comprehensive Iran Sanctions Accountability and
Divestment Act.
“Collateral Documents” shall mean, collectively, the Pledge Agreements and all
other agreements, instruments and documents executed in connection with this
Agreement in effect on the date hereof or executed by the Company or any
Subsidiary after the date hereof that are intended to create or evidence Liens
to secure the Secured Obligations, including, without limitation, all other
security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether heretofore, now, or
hereafter executed by the Company or any of its Subsidiaries and delivered to
the Collateral Agent.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership or exercise of voting securities, by contract or
otherwise. “Controlling” and “Controlled” shall have the meanings correlative
thereto.
“Controlled Entity” shall mean (i) any of the Subsidiaries of the Company and
any of their or the Company’s respective Controlled Affiliates and (ii) if the
Company has a parent company, such parent company and its Controlled Affiliates.
“Credit Agreement” shall mean the Amended and Restated Credit Agreement, dated
as of June 30, 2015, among the Company, the Foreign Subsidiary Borrowers (as
defined therein) party thereto from time to time, the Banks and JPMorgan Chase
Bank, N.A., as Administrative Agent, as amended, restated, modified or
supplemented from time to time.

11

--------------------------------------------------------------------------------




“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (iii) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (iv) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (v) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (vi) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (vii) the receipt by the Company or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Obligations” shall mean all unpaid principal of and accrued and unpaid interest
on and Yield-Maintenance payable with respect to the Notes, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
and indebtedness (including interest and fees accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), obligations and liabilities
of any of the Company and its Subsidiaries under or with respect to this
Agreement, any Shelf Note, or any other Transaction Document, individually or
collectively, existing on the date hereof or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.
“OFAC” shall mean Office of Foreign Assets Control, United States Department of
the Treasury.
“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Permitted Acquisition” shall mean any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Company or any Subsidiary of (i) all or
substantially all the assets of a Person or division or line of business of a
Person, or (ii) all or substantially all the Equity Interests of a Person
entitled to vote in the election of the board of directors (or any other
applicable governing body) of such Person, in each case, if, the Required
Holders have consented thereto in writing or, at the time of and immediately
after giving effect thereto, (a) no Default has occurred and is continuing or
would arise after giving effect thereto, (b)

12

--------------------------------------------------------------------------------




such Person or division or line of business is engaged in the same or a similar
line of business as the Company and the Subsidiaries or business reasonably
related thereto (including, without limitation, any environmental cleaning
solutions business or any Person or division or line of business that owns or
develops related technology), (c) all actions required to be taken with respect
to such acquired or newly formed Subsidiary under paragraphs 5H and 5I shall
have been taken, (d) the Company and the Subsidiaries are in compliance, on a
Pro Forma Basis reasonably acceptable to Prudential and the Required Holders
after giving effect to such acquisition (but without giving effect to any
synergies or cost savings), with the covenants contained in paragraph 6A
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered pursuant to paragraph
5A(i) or (ii), as if such acquisition (and any related incurrence or repayment
of Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
aggregate consideration paid in respect of such acquisition exceeds $25,000,000,
the Company shall have delivered to Prudential and each holder of a Shelf Note a
certificate of a Financial Officer of the Company to such effect, together with
all relevant financial information, statements and projections requested by
Prudential or any holder of a Shelf Note, (e) in the case of an acquisition,
merger or consolidation involving the Company or a Subsidiary, the Company or
such Subsidiary is the surviving entity of such merger and/or consolidation and
(f) the aggregate consideration paid during any fiscal year in respect of each
such acquisition, when taken together with the aggregate consideration paid
during such fiscal year in respect of all other acquisitions, does not exceed
$25,000,000; provided that (x) no such Dollar limitation shall apply if, at the
time of and immediately after giving effect to such acquisition on a pro forma
basis, the Leverage Ratio is less than 3.00 to 1.00 and (y) subject to the
forgoing clause (x), such acquisition may be made directly or indirectly through
any Foreign Subsidiary, and the amount of such investment in any Foreign
Subsidiary made substantially concurrently with the consummation of such
acquisition shall not be included in the calculation of any limitation on
investments in Subsidiaries that are not Subsidiary Guarantors described in
paragraph 6E(iii).
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Company or
any Subsidiary.
“State Sanctions List” shall mean a list that is adopted by any state
Governmental Authority within the United States of America pertaining to Persons
that engage in investment or other commercial activities in Iran or any other
country that is a target of economic sanctions imposed under U.S. Economic
Sanctions Laws.

13

--------------------------------------------------------------------------------




“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, witholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“U.S. Economic Sanctions Laws” shall mean those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
1.22.    The following definition is deleted from paragraph 10B of the Note
Agreement:
“Anti-Terrorism Order”
“Permitted Pro Rata Secured Financings”
1.23.    Paragraph 10C is hereby amended in its entirety to read as follows:
“10C.    Accounting and Legal Principles, Terms and Determinations. Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all unaudited consolidated financial statements and
certificates and reports as to financial matters required to be furnished
hereunder shall be prepared, in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of the
Company and its Subsidiaries delivered pursuant to clause (ii) of paragraph 5A
or, if no such statements have been so delivered, the most recent audited
financial statements referred to in clause (i) of paragraph 8B. To the extent
any change in GAAP affects any computation or determination required to be made
pursuant to this Agreement, such computation or determination shall be made as
if such change in GAAP had not occurred unless the Company and the Required
Holder(s) agree in writing on an adjustment to such computation or determination
to account for such change in GAAP. Notwithstanding the foregoing or any other
provision of this Agreement providing for any amount to be determined in
accordance with generally accepted accounting principles, for purposes of
determining compliance with the covenants contained in this Agreement, any
election by the Company to measure an item of Indebtedness (other than
Indebtedness described in clause (xi) of the definition thereof) using fair
value (as permitted by Accounting Standards Codification 825‑10‑25, formerly
known as Statement of Financial Accounting Standards No. 159, or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made and all financial statements and
calculations delivered hereunder shall be consistent in disregarding any such
election or shall include a reconciliation statement showing changes resulting
from such election. The provisions of this Agreement relating to Subsidiaries
shall apply only during such times as the Company has one or more Subsidiaries.
Any reference herein to any specific citation, section or form of law, statute,

14

--------------------------------------------------------------------------------




rule or regulation shall refer to such new, replacement or analogous citation,
section or form should such citation, section or form be modified, amended or
replaced.
All pro forma computations required to be made hereunder giving effect to any
acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant paragraph 5A(i) or 5A(ii), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of (but without giving effect to any synergies or cost
savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such
Indebtedness).”
1.24.    Clauses (iii) of paragraph 11B is amended to replace the word
“Collateral” therein with the phrase “collateral subject to the Collateral
Documents”.
1.25.    Schedules 6B, 6C, 6E, 6H, 6I and 8A(1) to the Note Agreement are
replaced with Schedules 6B, 6C, 6E, 6H, 6I and 8A(1) attached to this letter
agreement.
SECTION 2.    Effectiveness. The amendments in Section 1 of this letter
agreement shall become effective on the date (the “Effective Date”) that each of
the following conditions has been satisfied:
2.1.    Documents. Prudential and each holder of the Shelf Notes shall have
received original counterparts of this letter agreement executed by Prudential,
the holders of the Shelf Notes, the Company and each Guarantor.
2.2.    Amendment and Restatement of the Credit Agreement. Prudential and each
holder of the Shelf Notes shall have received a copy of the executed Credit
Agreement (as defined in the Note Agreement as amended hereby), in form and
substance satisfactory to Prudential and each holder of a Shelf Note, and the
Credit Agreement shall be in full force and effect.
2.3.    Representations. All representations set forth in Section 3 shall be
true and correct as of the Effective Date.
2.4.    Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated by this letter agreement shall be
satisfactory to Prudential and

15

--------------------------------------------------------------------------------




each holder of a Shelf Note and its counsel, and Prudential and each holder of a
Shelf Note shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.
SECTION 3.    Representations and Warranties. The Company represents and
warrants to Prudential and the holders of the Shelf Notes that (i) immediately
before and after giving effect to the amendments to the Note Agreement in
Section 1 hereof, (a) each representation and warranty set forth in paragraph 8
of the Note Agreement is true and correct and (b) no Event of Default or Default
exists (ii) the execution and delivery of this letter agreement has been duly
authorized by all necessary corporate or limited liability company, as the case
may be, action on behalf of each Transaction Party, this letter agreement has
been executed and delivered by a duly authorized officer of each Transaction
Party and the Note Agreement (as amended by this letter agreement) is
enforceable against each Transaction Party in accordance with its terms and
(iii) all necessary or required consents to this letter agreement have been
obtained and are in full force and effect.
SECTION 4.    Confirmation of Available Facility Amount. The Company, Prudential
and the holders of the Shelf Notes hereby confirm and acknowledge that the
Available Facility Amount under the Note Agreement is $60,000,000 as of the date
of Effective Date.
SECTION 5.    Reference to and Effect on Note Agreement. Upon the effectiveness
of the amendments made in this letter agreement, each reference to the Note
Agreement in any other document, instrument or agreement shall mean and be a
reference to the Note Agreement as modified by this letter agreement. Except as
specifically set forth in Section 1 hereof, the Note Agreement, the Shelf Notes
and each other Transaction Document shall remain in full force and effect and
are hereby ratified and confirmed in all respects. Except as specifically stated
in Section 1 of this letter agreement, the execution, delivery and effectiveness
of this letter agreement shall not (a) amend the Note Agreement, any Shelf Note
or any other Transaction Document, (b) operate as a waiver of any right, power
or remedy of Prudential, the holder of any Shelf Note or the Collateral Agent,
or (c) constitute a waiver of, or consent to any departure from, any provision
of the Note Agreement, any Shelf Note or any of the other Transaction Documents
at any time. The execution, delivery and effectiveness of this letter agreement
shall not be construed as a course of dealing or other implication that
Prudential or any holder of Shelf Notes has agreed to or is prepared to grant
any amendment to, waiver of or consent under the Note Agreement, any Shelf Note
or any other Transaction Document in the future, whether or not under similar
circumstances.
SECTION 6.    Expenses. The Company hereby confirms its obligations under the
Note Agreement, whether or not the transactions hereby contemplated are
consummated, to pay, promptly after request by the holders of the Shelf Notes,
all reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by such holders in connection with this letter agreement or
the transactions contemplated hereby, in enforcing any rights under this letter
agreement, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter agreement or the
transactions contemplated hereby. The obligations of the Company under this
Section 6 shall survive transfer by any holder of any Shelf Note and payment of
any Shelf Note.

16

--------------------------------------------------------------------------------




SECTION 7.    Reaffirmation. Each Guarantor hereby consents to the foregoing
amendments to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Guaranty
Agreement after giving effect to such amendments. The Guarantor and each
Guarantor hereby acknowledges that, notwithstanding the foregoing amendments,
that the Guaranty Agreement remains in full force and effect and is hereby
ratified and confirmed. Without limiting the generality of the foregoing, each
Guarantor agrees and confirms that the Guaranty Agreement continues to guaranty
the Guarantied Obligation (as defined in the Guaranty Agreement) arising under
or in connection with the Note Agreement, as the same may be amended by this
letter agreement.
SECTION 8.    Governing Law. THIS LETTER AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH WOULD OTHERWISE
CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.
SECTION 9.    Counterparts; Section Titles. This letter agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this letter agreement by facsimile or electronic transmission shall be
effective as delivery of a manually executed counterpart of this letter
agreement. The section titles contained in this letter agreement are and shall
be without substance, meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.
[remainder of page intentionally left blank; signature page follows]

17

--------------------------------------------------------------------------------




Very truly yours,
PRUDENTIAL INVESTMENT MANAGEMENT, INC.



By:    /s/ Jason Boe    
    Vice President
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA



By:    /s/ Jason Boe    
    Vice President
PHYSICIANS MUTUAL INSURANCE COMPANY

By:    Prudential Private Placement Investors, L.P.
    (as Investment Advisor)

By:    Prudential Private Placement Investors, Inc.
    (as its General Partner)



By:    /s/ Jason Boe    
    Vice President
THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD.


By:    Prudential Investment Management (Japan),
Inc., as Investment Manager


By:    Prudential Investment Management, Inc.,
as Sub-Adviser


By: /s/ Jason Boe                
Vice President

[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------




Accepted and Agreed to:
TENNANT COMPANY,
a Minnesota corporation



By:    /s/ Thomas Paulson    
    Name: Thomas Paulson    
    Title: SVP and CFO    



By:    /s/ Heidi M. Wilson    
    Name: Heidi M. Wilson    
    Title: SVP, General Counsel & Secretary    
TENNANT SALES AND SERVICE COMPANY



By:    /s/ Thomas A. Stueve    
    Name: Thomas A. Stueve    
    Title: Treasurer    



By:    /s/ Heidi M. Wilson    
    Name: Heidi M. Wilson    
    Title: Secretary    

[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------




TENNANT HOLDINGS LLC

BY:    Tennant Company,
    its Sole Member



By:    /s/ Thomas Paulson    
    Name: Thomas Paulson    
    Title: VP and CFO    



By:    /s/ Heidi M. Wilson    
    Name: Heidi M. Wilson    
    Title: VP and Secretary    





[Signature Page to Amendment No. 3]

--------------------------------------------------------------------------------




Schedule 6B


Indebtedness


Type of Indebtedness
 
Debt Holder
 
Amount of Local Currency
 
Conv. Rate as of 5-30-15
 
Amount in USD
 
Purpose
 
Maturity/Expiry
Intercompany Indebtedness
 
 
 
 
 
 
 
 
 
 
 
 
1
 
Tennant Company
 
¥13,627,530
 
6.489
 
$2,100,000
 
10-year term loan to Tennant Shanghai for general working capital purposes and
acquisitions.
 
23-Oct-16
2
 
Tennant Company
 
£13,500,150
 
1.52810
 
$20,629,579
 
10-year term loan for acquisition of ASL (TUKCSL) denominated in GBP
 
28-Feb-18
3
 
Tennant Scotland Limited
 
£920,199
 
1.52810
 
$1,406,156
 
Demand loan
 
30-Nov-15
4
 
Tennant Company
 
 
 
 
 
$2,000,000
 
9-year LT note to Sociedade Alfa Limitada
 
23-Apr-24
Debt on Capital Assets and Capital Leases
 
 
 
 
 
 
 
 
 
 
 
 
1
 
GE Financial Services
 
 
 
 
 
$6,746
 
US customer leasing partner
 
N/A
2
 
Hexabail
 
€46,760
 
1.09870
 
$51,375
 
European customer leasing partner
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
Type of Indebtedness
 
Debt Holder
 
Amount Available in Local Currency
 
 
 
Amount Drawn in USD
 
 
 
 
Stand by Letters of Credit/Bank Guaranties
 
 
 
 
 
 
 
 
 
 
 
 
1
 
US Bank
 
 
 
 
 
$9,000
 
LC - Louisville Gas and Electric
 
15-Nov-15
2
 
US Bank
 
 
 
 
 
$2,450,000
 
LC -Sentry Insurance
 
25-Apr-16
3
 
US Bank
 
 
 
 
 
$40,033
 
LC -Sale of Equipment -bid process
 
15-Jul-16
4
 
US Bank
 
 
 
 
 
$62,745
 
LC -Sale of Equipment bid process
 
15-Jul-16
5
 
US Bank
 
 
 
 
 
$100,082
 
LC -Sale of Equipment bid process
 
15-Jul-16
6
 
US Bank
 
 
 
 
 
$156,861
 
LC -Sale of Equipment bid process
 
15-Jul-16
7
 
Bankinter
 
€18,856
 
1.09870
 
$20,717
 
Misc. expired LC's for which paper is in process of being collected for
cancelation
 
On Going





--------------------------------------------------------------------------------




8
 
Royal Bank of Scotland
 
€150,000
 
1.09870
 
$164,805
 
Bank Guaranty on behalf of Tennant UK Cleaning Solutions Ltd.
 
On Going
9
 
Royal Bank of Scotland
 
€150,000
 
1.09870
 
$164,805
 
Bank Guaranty on behalf of Tennant Europe B.V.
 
On Going
10
 
Royal Bank of Scotland
 
€200,000
 
1.09870
 
$219,740
 
Bank Guaranty on behalf of Tennant Sales and Service Spain S.A.
 
On Going





--------------------------------------------------------------------------------




Schedule 6C


Liens


Financial Entity Holding Lien
 
Description of Lien
 
 
 
Amt in Foreign Currency
 
Rate at 5-29-2015
 
USD
 
 
 
 
 
 
 
 
 
 
 
Royal Bank of Scotland
 
Restricted Cash - guarantee office rent Antwerp Belgium
 
EUR
 
72,530.00


 
1.0987
 
$
79,689


 
 
 
 
 
 
 
 
 
 
 
ANZ
 
Restricted Cash - empress balance securing credit card balances
 
AUD
 
267,142.00


 
0.7658
 
$
204,577


 
 
 
 
 
 
 
 
 
 
 
TSSC Pledges note receivable from TCULC as security to CADH
 
Related to Intercompany Restructuring Project
 
CAD
 
13,000,000


 
0.8023
 
$
10,429,900


 
 
 
 
 
 
 
 
 
 
 
Notes:
 
 
 
 
 
 
 
 
 
 
TSSC=
 
Tennant Sales and Service Company
 
 
 
 
 
 
 
 
TCULC=
 
Tennant Sales & Service Canada ULC
 
 
 
 
 
 
 
 
CADH=
 
Tennant CAD Holdings LLC
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------




SCHEDULE 6E




EXISTING AND ANITICPATED INVESTMENTS






1.
Ordinary course capital contributions made pursuant to the requirements of
applicable laws to the following Tennant Company subsidiaries: Water Star, Inc.,
Tennant Scotland Limited, Applied Sweepers Limited, Tennant Sales and Service
Company, Tennant Holding BV, Tennant Cleaning Systems and Equipment (Shanghai)
Co. Ltd., Tennant Asia Pacific Holdings PTE Ltd., Tennant Holdings LLC, Tennant
Sales and Service Canada ULC, Tennant Company Far East Headquarters PTE Ltd. and
TNC CV.



2.
Tennant Holdings LLC and its wholly owned subsidiary Tennant SA Holdings LLC
contributed US $ 13,263,476.41 (R$23,087,733.38) to Tennant do Brasil
Equipamentos Ltda. in order to fund the acquisition of Sociedade Alfa Ltda. on
March 31, 2008. On May 31, 2008, Tennant do Brasil Equipamentos Ltda. merged
with and into Sociedade Alfa Ltda., with Sociedade Alfa Ltda. being the
surviving person.



3.
On April 17, 1991 Tennant Company incorporated Tennant Holding B.V (a first tier
subsidiary and Affected Foreign Subsidiary). Since incorporation, Tennant
Company has made numerous capital contributions in the form of additional
paid-in capital totaling $96,356,104.99 (€ 75,173,734.24) through May 31, 2015.



4.
On December 12, 2005, Tennant Company contributed $2,100,000 to Tennant Cleaning
Systems and Equipment (Shanghai) Co. Ltd. (a first tier subsidiary) as
additional paid-in-capital. During December 2013, Tennant Company contributed an
additional $3,000,000 as additional paid-in-capital to continue to support the
business.



5.
On December 31, 2010, Tennant Sales and Service Company contributed the assets
of its Canadian branch with a fair market value of US$ 13,923,000
(CAD$13,889,665) to Tennant Sales & Service Canada ULC in exchange for
13,889,665 shares at CAD$ 1 per share.



6.
On June 11, 2011, Tennant Company entered into a Loan Agreement with Water Star,
Inc., a first tier, non-material subsidiary. The principal amount of the loan is
$1,000,000 with a maturity date of June 30, 2021. The loan proceeds were
utilized for start-up working capital needs in the ordinary course.



7.
Tennant Company currently has a trade receivable of € 21,284,439 owed by Tennant
N.V. (a third tier subsidiary of Tennant Company) for the sale of inventory from
Tennant Company to Tennant N.V. in the ordinary course.



8.
Tennant Company currently has a US$ 2,100,000 loan receivable from Tennant
Cleaning Systems and Equipment (Shanghai) Co. Ltd. (a first tier subsidiary).
The loan is pursuant to a Loan Agreement dated October 23, 2006. The loan
proceeds were utilized for start-up working capital needs in the ordinary
course.







--------------------------------------------------------------------------------




9.
Tennant Company currently has a £13,500,150 loan receivable from Tennant
Scotland Limited. The loan is pursuant to a Loan Agreement dated February 28,
2008. The original loan proceeds of £18,500,250 along with a capital
contribution of £18,500,250 by Tennant Company to Tennant Scotland Limited,
totaling £37,000,000 were utilized to purchase the outstanding shares of Applied
Sweepers Holdings Limited, a privately-held company based in Falkirk, Scotland,
on February 29, 2008.



10.
Tennant Company currently has a £920,199 loan payable to Tennant Scotland
Limited.



11.
On September 30, 2013, Tennant Sales and Service Company loaned CAD$ 13,000,000
to Tennant Sales & Service Canada ULC and subsequently pledged this loan note as
security to Tennant CAD Holdings LLC (“TCADH”). Additional capital contributions
were made in December 2013 and 2014 totaling $957,121.



12.
On April 22, 2015, Tennant Company entered into a Loan Agreement with Sociedade
Alfa Ltda., a wholly owned Brazilian subsidiary. The principal amount of the
loan is $2,000,000 with a maturity date of 30 April 2024. The loan proceeds were
utilized for working capital needs in the ordinary course.







--------------------------------------------------------------------------------




Schedule 6H


Transactions with Affiliates




NONE








--------------------------------------------------------------------------------






Schedule 6I


Restrictive Agreements




NONE






--------------------------------------------------------------------------------




Schedule 8A(I)


Subsidiaries




 
 
 
Subsidiary
Jurisdiction of Organization
 
 
1
Applied Kehmaschinen GmbH
Federal Republic of Germany
 
 
2
Applied Sweepers Group Leasing (U.K.)
United Kingdom
 
 
3
Applied Sweepers Holdings. Limited
United Kingdom
 
 
4
Applied Sweepers International. Limited
United Kingdom
 
 
5
Floorep Limited
United Kingdom
 
 
6
Hofmans Machinefabriek
Netherlands
 
 
7
Nobles Floor Machines Limited
United Kingdom
 
 
8
Recumbrimientos Tennant, S. de R.L. de C.V.
United Mexican States
 
 
9
Servicios Integrados Tennant, S.A. de C.V.
United Mexican States
 
 
10
Sociedade Alfa Ltda.
Federative Republic of Brazil
 
 
11
Tennant Asia Pacific Holdings Private Ltd.
Republic of Singapore
 
 
12
Tennant Australia Pty Limited
Australia
 
 
13
Tennant B.V.
Netherlands
 
 
14
Tennant CAD Holdings LLC
Minnesota
 
 
15
Tennant Cleaning Systems and Equipment (Shanghai) Co., Ltd.
People’s Republic of China
 
 
16
Tennant Cleaning Systems India Private Limited
Republic of India
 
 
17
Tennant Company Far East Headquarters PTE LTD
Republic of Singapore
 
 
18
Tennant Company Japan, Ltd.
Japan
 
 
19
Tennant Europe B.V.
Netherlands
 
 
20
Tennant Europe N.V.
Belgium
 
 
21
Tennant S.A.
French Republic
 
 
22
Tennant GmbH & Co. KG
Federal Republic of Germany
 
√
23
Tennant Holding B.V.
Netherlands
X
√
24
Tennant Holdings LLC
Minnesota
 
 
25
Tennant International Holding B.V.
Netherlands
 
 
26
Tennant N.V.
Netherlands
 
 
27
Tennant Netherland Holding B.V.
Netherlands
 
 
28
Tennant New Zealand Ltd.
New Zealand
 
 
29
Tennant Portugal E. de L., S.U., L. da
Portuguese Republic
 
 
30
Tennant SA Holdings LLC
Minnesota
 
 
31
Tennant Sales & Service Canada ULC
British Columbia, Canada
X
√
32
Tennant Sales and Service Company
Minnesota
 
 
33
Tennant Sales and Service Spain, S.A.
Kingdom of Spain





--------------------------------------------------------------------------------




 
 
34
Tennant Scotland Limited
United Kingdom
 
 
35
Tennant Sverige AB
Kingdom of Sweden
 
 
36
Tennant UK Cleaning Solutions Limited
United Kingdom
 
 
37
Tennant UK Limited
United Kingdom
 
 
38
Tennant Uruguay S.A.
Eastern Republic of Uruguay
 
 
39
Tennant Ventas & Servicios de Mexico, S.A. de C.V.
United Mexican States
 
 
40
Tennant Verwaltungs-gesellschaft GmbH
Federal Republic of Germany
 
 
41
TNC CV
Netherlands
 
 
42
Walter-Broadley Machines Limited
United Kingdom
 
 
43
Walter-Broadley Limited
United Kingdom
 
 
44
Water Star, Inc.
Ohio



The entities listed above are 100% owned by Tennant Company or one of its
subsidiaries.
X    Entity is a Guarantor
√    Entity is a Material Subsidiary for purposes of the Agreement






